Case 1:17-cr-00339-AJN Document 315 Filed 09/17/20 Page 1 of 2
     Case
      Case1:17-cr-00339-AJN
           1:17-cr-00339-AJN Document
                              Document314-1 Filed09/17/20
                                       315 Filed  09/17/20 Page
                                                            Page23ofof23



           IT IS HEREBY ORDERED:

           1.     The Bureau of Prisons shall release RONALD

BOLANOS, the defendant, immediately and in any event no later

than Friday, September 18, 2020;

           2.     RONALD BOLANOS, the defendant, shall upon release

self-isolate at

                                                 by having no more than

the minimum necessary and practicable contact with any other

individuals for 14 days following the date of his release from

custody;

           3.     The mandatory conditions, standard conditions,

and special conditions of supervised release from the original

sentence of RONALD BOLANOS, the defendant, shall be imposed upon

his release from custody; and

           4.     RONALD BOLANOS, the defendant is ordered to serve

12 months of his term of 48 months of supervised release under

home detention.


Dated:     New York, New York

           September 17, 2020



                                   _____________________________
                                   HONORABLE ALISON J. NATHAN
                                   UNITED STATES DISTRICT JUDGE




                                     2
